DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 17, and 18 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 17, 18, 20, 21, 23, 27, 28, 30, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darby et al. (“Darby” US 20130024754), and further in view of Jouhikainen et al. (“Jouhikainen” US 20170372165), and Kereth et al. (“Kereth” US 20170279757).

Regarding claim 1, Darby teaches A video recommendation method, performed by a server, the method comprising: [Darby – 0059, 0154: teaches related content file data describes videos that are recommended by the administrator, wherein the movies are selected by an administrator of the asset hosting site 100]
acquiring a target short video; [Darby – Para 0086: teaches retrieves an uploaded content file]
identifying, from candidate long videos [i.e. target content files], a target long video [i.e. full version movie] that the target short video [i.e. uploaded content file] is from based on a video fingerprint feature of the target short video and video fingerprint features of the candidate long videos; and [Darby – Para 0134, 0165, 0171, 0088, Fig. 6, 7, 8A: teaches a matching module 306 determines one or more matching target content files by searching and identifying matching fingerprints. Based at least in part on one or more of the existing fingerprints matching the first fingerprint, the matching module 306 determines one or more matching target content files (such as, a full version movie from which the clip was taken) for the uploaded content file]
recommending the target long video; [Darby – Para 0150, Fig. 4A: teaches Element 404 is a graphical window for displaying one or more suggestions, wherein Element 408 is a graphical representation of the name of the full version movie included in the target content file. Element 410 is a full version movie button 410 clickable by a user to cause playback of the target content file.]
wherein, identifying, from candidate long videos, a target long video that the target short video is from based on a video fingerprint feature of the target short video and video fingerprint features of the candidate long videos comprises: 
acquiring a feature index library [i.e. fingerprint storage 128], the feature index library comprising the video fingerprint features of the candidate long videos, wherein the video fingerprint feature comprises an image feature [i.e. video signature], the image feature is obtained by: [Darby – Para 0165, 0099, Fig. 1: teaches the matching module 306 searches existing fingerprints stored in the fingerprint storage 128 for one or more fingerprints matching the first fingerprint.  Para 0123: teaches a fingerprint is data such as an audio signature or a combination of an audio signature and a video signature for a video file]
for each of the candidate long videos, performing image feature extraction; [Darby – Para 0109: teaches various types of feature extraction and sampling.  Para 0103: teaches The fingerprint storage 128 is a storage system that stores fingerprints for existing content files (such as videos).  The linking module 178 generates fingerprints for the uploaded videos. The linking module 178 then stores the fingerprints in the fingerprint storage 128]
searching for the image feature matching with the image feature of the target short video from the feature index library, [Darby – Para 0099: teaches the linking module 178 determines a target video file by searching and matching fingerprints generated using fingerprint analysis of uploaded videos.]
determining the target long video from the candidate long videos and the target short video. [Darby – Para 0134, 0165, 0171, 0088, Fig. 6, 7, 8A: teaches a matching module 306 determines one or more matching target content files by searching and identifying matching fingerprints. Based at least in part on one or more of the existing fingerprints matching the first fingerprint, the matching module 306 determines one or more matching target content files (such as, a full version movie from which the clip was taken) for the uploaded content file]

Darby teaches image feature extraction on candidate long videos, but does not explicitly teach: 
for each first key frame of the videos, performing image feature extraction on a plurality of regions of the first key frame;
searching for a first key frame having the image feature matching with the image feature of each of a plurality of second key frames, to obtain one or more target first key frames matching with each second key frame,
wherein, searching for a first key frame having the image feature matching with the image feature of each of a plurality of second key frames to obtain one or more target first key frames matching with each second key frame comprises:
dividing each first key frame into a plurality of regions based on a processing capability of the server; 
detecting whether a number of regions of the first key frame whose image feature matches with the image feature of the second key frame reaches a threshold; and
in response to2 In response to detecting that the number reaches the threshold, determining that the first key frame is a target first key frame matching with the second key frame; and
Further, Darby teaches determining the target long video from the candidate long videos and the target short video, but does not explicitly teach: 
determining the target long video from the candidate long videos based on a playing time point of each target first key frame from a same candidate long video and a playing time point of each second key frame of the target short video.

However, Jouhikainen teaches for each first key frame of the videos, performing image feature extraction on a plurality of regions of the first key frame;  [Jouhikainen – Para 0053: teaches Analysis module 210 may determine the region(s) of the frame where these features are located]
searching for a first key frame having the image feature matching with the image feature of each of a plurality of second key frames, to obtain one or more target first key frames matching with each second key frame, [Jouhikainen – Para 0058: teaches Analysis module 210 may alternatively and/or in addition use image matching to recognize a product that is present in a video frame. Image matching may include comparing at least one image block of a video frame to a stored image block, where the stored image block is representative of a product. A stored image block may be stored in product database 106 and/or merchant database 108.]
wherein, searching for a first key frame having the image feature matching with the image feature of each of a plurality of second key frames to obtain one or more target first key frames matching with each second key frame comprises: 
dividing each first key frame into a plurality of regions based on a processing capability of the server; [Jouhikainen – Para 0090: teaches Media device 102 and/or media server 110 may partition video frame 405 into one or more image blocks 410]
detecting whether a number of regions of the first key frame whose image feature matches with the image feature of the second key frame reaches a threshold; and [Jouhikainen – Para 0053, 0054, 0084: teaches analysis module 210 may recognize a region as a first region by comparing the feature metric of that region to the feature threshold.  Analysis module 210 may make the determination by determining a first likelihood metric of image block(s) that are present in the first region, and comparing the first likelihood metric to a predetermined threshold. Para 0058: teaches Analysis module 210 may alternatively and/or in addition use image matching to recognize a product that is present in a video frame. Image matching may include comparing at least one image block of a video frame to a stored image block.] 
in response to2 In response to detecting that the number reaches the threshold, [Jouhikainen – Para 0053, 0054, 0084: teaches analysis module 210 may recognize a region as a first region by comparing the feature metric of that region to the feature threshold.  Analysis module 210 may make the determination by determining a first likelihood metric of image block(s) that are present in the first region, and comparing the first likelihood metric to a predetermined threshold.]
Darby and Jouhikainen are analogous in the art because they are from the same field of video streams [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Darby’s image extraction in view of Jouhikainen to a plurality of regions for the reasons of improving match accuracy by breaking down frames into a plurality of regions/blocks and determining how many regions match.

Darby and Jouhikainen teach a matching threshold, but do not explicitly teach:
in response, determining that the first key frame is a target first key frame matching with the second key frame; and 
Further, Darby and Jouhikainen teaches determining the target long video from the candidate long videos and the target short video, but does not explicitly teach: 
determining the target long video from the candidate long videos based on a playing time point of each target first key frame from a same candidate long video and a playing time point of each second key frame of the target short video.

However, Kereth teaches in response, determining that the first key frame is a target first key frame matching with the second key frame; and [Kereth – Para 0033: teaches a match between a frame from a first content item and a frame from a second content item can be determined by comparing the respective video fingerprints of the two frames, the respective audio fingerprints of the two frames, or both]
determining the target long video from the candidate long videos based on a playing time point of each target first key frame from a same candidate long video and a playing time point of each second key frame of the target short video.  [Kereth – Para 0039: teaches one or more fingerprinting services can generate fingerprints for the broadcaster's live content stream and use these fingerprints to determine whether the broadcaster's live content stream matches any copyrighted live streams and/or on-demand content items, as described above.  Para 0034, 0033: teaches the respective fingerprints corresponding to each segment of the candidate live stream can be evaluated with respect to the copyrighted live stream to determine the matching sequences. If any sequences of matching frames satisfy at least a threshold time duration (e.g., n millisecond(s), second(s), minute(s), etc.), then the candidate live stream can be identified as a potential copyright infringement of the copyrighted live stream.]
Darby, Jouhikainen, and Kereth are analogous in the art because they are from the same field of content streams [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Darby and Jouhikainen’s determining target content files in view of Kereth to playing time points for the reasons of further improving video matching by matching frames based on a matching sequences factoring in duration.

Regarding claim 2, Darby, Jouhikainen, and Kereth teaches the video recommendation method according to claim 1, wherein recommending the target long video comprises: 
displaying a prompt message of the target long video on a playing page for playing the target short video, wherein the prompt information comprises at least one of an identifier of the target long video, a link of resources of the target long video, and an identifier of a long video set comprising the target long video.  [Darby – Para 0150, Fig. 4A: teaches under the suggestions box (element 404), displaying Element 408 is a graphical representation of the name of the full version movie included in the target content file]

Regarding claim 3, Darby, Jouhikainen, and Kereth teaches the video recommendation method according to claim 2, further comprising: 
in response to detecting a target operation performed on the prompt message of the target long video, displaying a playing page for playing the target long video to play the target long video.  [Darby – Para 0150, Fig. 4A: teaches Element 410 is a full version movie button 410 clickable by a user to cause playback of the target content file. In one embodiment, the movie poster graphic 406, the movie name 408 and the full version button 410 are linked to a web page for viewing a full version movie such as a rich web page for a full version movie.]

Regarding claim 5, Darby, Jouhikainen, and Kereth teaches the video recommendation method according to claim 1, wherein the video fingerprint feature further comprises an audio feature. [Darby – Para 0123: teaches the fingerprint is data such as an audio signature or a combination of an audio signature and a video signature for a video file. Other fingerprints are known in the art.]

Regarding Apparatus claims 17, 20, 21, and 23 and Non-transitory computer readable medium claims 18, 27, 28, and 30, claim(s) 17, 18, 20, 21, 23, 27, 28, and 30 recite(s) limitations that is/are similar in scope to the limitations recited in Method claims 1, 2, 3, and 5. 
Therefore, claim(s) 17, 18, 20, 21, 23, 27, 28, and 30 is/are subject to rejections under the same rationale as applied hereinabove for claim 1, 2, 3, and 5.
[Examiner notes: Darby – Para 0028: teaches some embodiments can take the form of a computer program product accessible from a computer-usable or computer-readable storage medium providing program code for use by or in connection with a computer or any instruction execution system]

Claims 4, 22, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darby, Jouhikainen, and Kereth as applied to claim 2 above, and further in view of Liu et al. ("Liu" US 20180152767).

Regarding claim 4, Darby, Jouhikainen, and Kereth teaches the video recommendation method according to claim 2, wherein displaying the prompt message of the target long video on the playing page for playing the target short video comprises: 
in response to that the target short video is played within a portion of a display region on the playing page, displaying the prompt message within another portion of the display region on the playing page.  [Darby – Para 0150, Fig. 4A: teaches under the suggestions box (element 404), displaying Element 408 is a graphical representation of the name of the full version movie included in the target content file]
Darby, Jouhikainen, and Kereth does not explicitly teach in response to detecting that the target short video is played in a full screen mode on the playing page, displaying a floating control on the playing page, wherein the floating control is configured to display the prompt message of the target long video and to respond to the target operation performed on the prompt message; and  3Docket No. 619171 

However, Liu teaches in response to detecting that the target short video is played in a full screen mode on the playing page, displaying a floating control on the playing page, wherein the floating control is configured to display the prompt message of the target long video and to respond to the target operation performed on the prompt message; and [Liu – Para 0197: teaches the terminal uses a playing component to full-screen play video data, and the playing component displays a prompt message. Para 0027: teaches the prompt message 120 includes information that relates to the video data 110. The prompt message 120 can include information that relates to content or context of the video 110 being contemporaneously displayed on interface 100]
Darby, Jouhikainen, Kereth, and Liu are analogous in the art because they are from the same field of video playback [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Darby, Jouhikainen, and Kereth in view of Liu to full screen mode for the reasons of improving user experience by increasing the video size and offering related content.

Regarding Apparatus claim 22 and Non-transitory computer readable storage medium claim 29, claim(s) 22 and 29 recite(s) limitations that is/are similar in scope to the limitations recited in Method claim 4. 
Therefore, claim(s) 22 and 29 is/are subject to rejections under the same rationale as applied hereinabove for claim 4.

Claims 7, 25, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darby, Jouhikainen, and Kereth as applied to claim 1 above, and further in view of Davis (“Davis” US 20130208942).

Regarding claim 7, Darby, Jouhikainen, and Kereth do not explicitly teach claim 7.  However, Davis teaches The video recommendation method according to claim 1, before searching for a first key frame having the image feature matching with the image feature of each of a plurality of second key frames of the target short video from the feature index library, further comprising: 
extracting the plurality of second key frames of the target short video based on image content of the target short video; and [Davis – Para 0058-0060, Fig. 2: teaches at step S5 with a known video sequence, together with a video identifier identifying the known video sequence, being entered into the sub-system 10 via the interface 12. The method then proceeds to step S10 in which a fingerprint frame sequence is selected (by the fingerprint sequence selection module 24)]
for each second key frame of the target short video, extracting an image feature of the second key frame as the video fingerprint feature of the target short video.  [Davis – Para 0058-0060, Fig. 2: teaches upon completion of step S10, the method proceeds to step S15 in which a fingerprint is calculated based on the sequence output by the preceding step]
Darby, Jouhikainen, Kereth, and Davis are analogous in the art because they are from the same field of video fingerprinting [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Darby, Jouhikainen, and Kereth’s fingerprint matching in view of Davis to matching by frame for the reasons of improving accuracy of the match by calculating more fingerprints from the sequence of frames.

Regarding Apparatus claims 25 and Non-transitory computer readable medium claims 31, claim(s) 25 and 31 recite(s) limitations that is/are similar in scope to the limitations recited in Method claims 7. 
Therefore, claim(s) 25 and 31 is/are subject to rejections under the same rationale as applied hereinabove for claim 7.

Claims 32 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darby, Jouhikainen, Kereth, and Davis as applied to claim 7 above, and further in view of Izikyan et al. ("Izikyan" US 20130163957).

Regarding claim 32, Darby, Jouhikainen, Kereth, and Davis do not explicitly teach claim 32.  However, Izikyan teaches The video recommendation method according to claim 7, wherein the playing time point of each target first key frame of the target long video matches with the playing time point of a respective second key frame of the target short video. [Ikizyan – Para 0012, 0015, 0019, Fig. 2, 3A: teaches a video fingerprint associated with the video 101 is based upon at least two pieces of information, which include a time in the video associated with each of the scene changes as well as a time difference between successive scene changes.]
Darby, Jouhikainen, Kereth, Davis, and Ikizyan are analogous in the art because they are from the same field of video fingerprints [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Darby, Jouhikainen, Kereth, and Davis’s video matching in view of Ikizyan to frame timing for the reasons of improving accuracy by determining the timing of the analyzed frame to increase a confidence score in matching videos to other videos.

Regarding Apparatus claims 33, claim(s) 33 recite(s) limitations that is/are similar in scope to the limitations recited in Method claims 32. 
Therefore, claim(s) 33 is/are subject to rejections under the same rationale as applied hereinabove for claim 32.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYCEE IMPERIAL whose telephone number is (571)270-0604. The examiner can normally be reached 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571.272.4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYCEE IMPERIAL/           Examiner, Art Unit 2426 



/NASSER M GOODARZI/           Supervisory Patent Examiner, Art Unit 2426